           Case 1:20-cv-01230-JLT Document 23 Filed 09/10/21 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES LUE MOUA,                  )                  Case No.: 1:20-cv-1230 JLT
                                      )
12            Plaintiff,              )                  ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                  FOR A SECOND EXTENSION OF TIME
13       v.                           )
                                      )                  (Doc. 22)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On September 8, 2021, the parties stipulated for the Plaintiff to have an extension of thirty days
18   to file a reply brief. (Doc. 22.) Dolly Trompeter, counsel for Plaintiff, asserts the extension of time is
19   necessary because of her workload, which includes “two Reply Briefs, two Motions for Summary
20   Judgment, four Opening Briefs, one Plaintiff’s Memorandum, and one Plaintiff’s Portion of Joint
21   Submission due the same week.” (Id. at 2.) Counsel for the Commissioner does not oppose the
22   request, and it does not appear any party would suffer prejudice from the delay.
23          Based upon the information provided, the Court ORDERS: The second extension of time is
24   GRANTED and Plaintiff SHALL file any reply brief no later than October 13, 2021.
25
26   IT IS SO ORDERED.
27      Dated:     September 9, 2021                                 _ /s/ Jennifer L. Thurston
28                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
